department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date legend n date dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do your activities constitute substantial non-exempt purposes which cause you to fail the operational_test and disqualifies you from exemption under sec_501 of the code yes for the reasons described below do the payments for the personal expenses of your founder constitute inurement disqualifying you from exemption under sec_501 of the code yes for the reasons described below facts you were incorporated in the state of m on n date you were previously granted exemption under sec_501 of the code your exemption was revoked due to non-filing of form_990 for three tax years accordingly you submitted this new form_1023 application_for recognition of exemption your articles of incorporation state that your purposes include church telemarketing social services shelter for battered women drug alcohol rehab club 12step program halfway housing for men and women rehab program your officers are four persons with the same last name c is listed as the program director the other three listed officers have been identified as uncles of c none of these three officers spend hours working for you at this time they are business men who you identified as your advisors you reported estimated compensation to be paid to c as your program director and the other officers but to date no one has received any compensation as an officer_or_employee you explained that the proposed salaries for c and the other officers are dream compensation in the event your operations expand to the point where enough revenue is generated to permit these payments to date you also stated that you have not received adequate funding to conduct the activities enumerated in your articles of incorporation c is your sole contributor c’s contributions are primarily payments for her services as a personal assistant to clients through m’s home service programs m deposits c’s earnings into your checking account review of your bank statements found you issued checks to pay loans and repair expenses associated with c’s vehicle you made disbursements to pay c’s student loans and help c’s daughter who is in college you pay for phone lines in c’s home and a phone line in another city about dollar_figure is paid on a rent-to-own_contract for a small building which serves as your office according to bank statements small purchases were made at gas stations a liquor store a tobacco outlet car rental agencies beauty supply outlets and a restaurant there were also several atm withdrawals and many checks written throughout the years numerous overdraft fees were incurred and paid_by you when asked to explain the monthly payments of almost dollar_figure made to the u s department of education you stated was trying to pay on a student_loan the people who was paying was sic not telling me the truth about the program desire to go back to school to finish my degree in business so was paying them in order to go back to school but they lied to me about their program my organization will help people go to an sic higher learning institution if they choose to go back to college when asked to provide a list of your activities you reported that c has provided assistance to to teens with room and board and serves as godmother for children in addition c provides christmas and birthday gifts to less fortunate children baby supplies for unwed mothers food for employees once a year clothes for the women’s shelter tax preparation assistance shared with neighbors when they were in need and assistance and transportation to the elderly church members and unemployed you were instructed to include detailed information concerning each of your activities you have not provided any of the requested details you did not describe how the public is made aware of your services you have not explained the methods used to select persons who received assistance you have not provided any records to substantiate the time required or the dates and costs associated with these activities you stated that this is a private family organization created by c in order to leave some type of legacy for my kids and grandchildren in your date response you stated c am d you law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section test it is not exempt if an organization fails to meet either the organizational_test or the operational sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1 a -1 c sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status in revrul_78_232 1978_1_cb_69 held that a church is operated for the private purposes of the taxpayer and thus is not operated exclusively for religious or other charitable purposes where an individual who claims to be a minister organizes a church deposits checks for salary earned from outside employment in the church's bank account and uses the funds of the account for lodging food clothing and other living_expenses the court concluded that the taxpayer had retained complete control and enjoyment of the church's money revrul_81_94 1981_1_cb_330 determined that a church that was formed by a professional nurse who is also the church's minister director and principal officer and that is used primarily as a vehicle for handling the nurse's personal financial transactions is not exempt from tax under sec_501 c of the code all salary payments received from the nurse’s third-party employer were deposited in a bank account maintained in the name of the corporation in return all of the nurse's existing liabilities such as a home mortgage and all outstanding credit card balances were assumed by the corporation the nurse was also provided with a full living allowance sufficient to maintain or improve the nurse's previous standard of living the corporation permitted the nurse to use the house and automobile for personal purposes in kj's fund raisers v commissioner t c memo affid 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in substantial private benefit to its founders in reaching this conclusion the court found that the organization could not operate without its original founders therefore the officers were free to set policy for their own benefit without objection from the board in 73_tc_196 aff'd without op f 2d736 cir cert den 450_us_981 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially the court concluded that organization had failed the inurement of net_earnings test because the organization was unable to definitively document its financial dealings due to inadequate records the court also concluded that the organizations activities were more personal than church oriented because the founder selected the individuals who allegedly received the money from the checks written on its bank account to cash the founder testified that the individuals selected were people whom he personally knew to be in need of funds in its decision the court pointed out that the grants were not made in an objective and nondiscriminatory manner based on established criteria the court stated that grants made on a personal basis do not constitute exempt activity in 74_tc_507 it was held that the prohibition against inurement or private benefit is absolute the amount or extent not being determinative the court found that the petitioner's financial decisions were controlled by x one of petitioner's ministers and his wife x received widely fluctuating parsonage allowances over a 3-year period as compensation_for leading services and for being available for pastoral counseling there was no evidence in the administrative record of any differing duties that he performed over these years there was insufficient evidence in the record regarding some of the travel_expenses paid to x and his wife and regarding two loans made to x's secular employer parsonage allowances of fluctuating amounts were paid in some years to petitioner's other two ministers yet there was no evidence in the record about any services they performed for petitioner the tax_court concluded that petitioner was not entitled to exemption because a part of its net_earnings inures to the benefit of private shareholders or individuals application of law sec_501 of the code and sec_1 c -1 a of the regulations sets forth two key tests for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code sec_501 and the regulations are clear in denying exemption when an organization operates to benefit the private interests of the persons who are in control of its income and activities ample clarification and reinforcement for this concept is provided by revenue rulings and court decisions like the organizations described in revenue rulings and c’s income is deposited into your bank accounts she maintains sole control_over those bank accounts and you pay her debts with your funds you are similar to kj’s fund raisers because you would be unable to continue to operate without your founder c as a result c is in complete control of you and your assets she is free to spend money to pay personal expenses without objection from the board your operations resemble those of western catholic church in your inability to furnish definitive documentation of your financial dealings additional similarities are found in the fact that all your officers are related and none of your officers or board members other than c is actively involved in your governance or operations like the founder of western catholic c personally selected the individuals who would be helped by your organization based on her own circle of family friends and acquaintances finally like unitary mission church you have not provided sufficient evidence regarding the charitable purpose of your expenditures and there is no detailed information about the charitable services c claims to have performed throughout the application process you have stated emphatically that you are a private family_foundation which was formed to leave some type of legacy for c’s children and grandchildren you made payments for c’s truck and student loans you helped c’s daughter and made numerous small purchases your debit card and bank account were used regularly by c for personal purposes you like the organizations described in the revenue rulings and court cases have failed the operational_test because you have allowed your income to inure to the benefit of your founder c applicant’s position in response to our assertion that you failed the operational_test you stated maybe have questioned perhaps you all have classified me under the wrong exempt status this before you also said i have also informed you of that because only have had a total of clients since and at this present time only have client that only get hrs a week to work for you went on to say with the office expense and keeping me on the road to take care of this government client how do you or anyone else expect for me to start a business and am not suppose to be the one to start it you said this is a very personal organization if must say so myself you continued by stating am avery generous person to people who know without a shadow of a we feel real peoples sic personal needs and we enjoy doing that when you help people it should be a personal thing all doubt are having serious issues believe in what am doing in the community live in and on the job that work to keep the organization stay alive sic for a lifetime working with you all are the experts at this really believe that should be classified as a public charity but its sic very hard with no help would think or why choose to help at just do the best that can with what i’m you stated you are in the process of changing the board_of directors due to the fact that of them are deceased at this time and that the others sic ones are getting to s c old to be involved you are presently speaking to certain people who think would be interested in helping you are a very selective person and am not in any hurry or should be you said to check your records or do the research on the program director before you assume of me sic please service response to applicant’s position you did not explain or substantiate your position using citations of legal precedent as we requested rather your response emphasized the fact that c considers the organization her personal business although you say you are currently considering other individuals to serve on your board your past activities and your operations are such that the service position is unchanged by your response you do not qualify for exemption under sec_501 of the code conclusion based on the above facts and law we have concluded that you have failed to operate exclusively for purposes described in sec_501 of the code because you serve the private benefit of c and her family and the payment of the personal expenses of c constitutes prohibited inurement you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse lf you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication notice redacted copy of this letter
